J. S67004/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                     v.                    :
                                           :
BILAAL POWELL,                             :         No. 2441 EDA 2015
                                           :
                          Appellant        :


             Appeal from the Judgment of Sentence, May 30, 2012,
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No. CP-51-CR-0000781-2011


BEFORE: FORD ELLIOTT, P.J.E., RANSOM, J. AND STEVENS, P.J.E.*


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                 FILED OCTOBER 25, 2016

        Bilaal Powell appeals nunc pro tunc from the May 30, 2012 aggregate

judgment of sentence of life imprisonment imposed after a jury found him

guilty of second-degree murder, robbery, and criminal conspiracy.1          After

careful review, we affirm.

        The trial court summarized the relevant facts of this case as follows.

                    [The victim] was on the 300 block of East
              Walnut Lane in Philadelphia on May 5, 2010, when
              [appellant’s] co-defendant, Jose Velez [(“Velez”)],
              walked up to him, demanded his money and drugs,
              and then shot [the victim] several times, resulting in
              [his] death.    [On August 18, 2010, appellant]
              admitted to planning the robbery with Velez and
              others, along with sitting in his car at the scene of
              the crime as a lookout, and taking the victim’s

* Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 2502, 3701, and 903, respectively.
J. S67004/16


              money and marijuana before driving off, as [the
              victim] lay dying on the sidewalk.        [Appellant]
              further admitted that in planning the robbery of [the
              victim], he arranged for [Velez] to get the murder
              weapon, drove Velez to get the gun, arranged to
              have his cousin call when the victim was at the
              prearranged location, and drove everyone to the
              staging area prior to the crime.

Trial court opinion, 11/19/15 at 3-4 (citations to notes of testimony

omitted).

        Appellant was subsequently arrested and charged with second-degree

murder, robbery, criminal conspiracy, possessing instruments of crime

(“PIC”), and multiple violations of the Uniform Firearms Act (“UFA”). 2 The

PIC and UFA charges were nolle prossed by the Commonwealth prior to the

start of trial.     Appellant filed a motion to suppress the inculpatory

statements that he made to police, which was denied by the trial court on

May 8, 2012.       The following day, appellant proceeded to a jury trial

alongside Velez. Following a two-day trial, the jury found appellant guilty of

second-degree murder, robbery, and criminal conspiracy on May 10, 2012.

On May 30, 2012, the trial court sentenced appellant to a mandatory term of

life imprisonment.     See 18 Pa.C.S.A. § 1102(b).        On June 11, 2012,

appellant filed post-sentence motions for a judgment of acquittal or a new

trial, arguing that his inculpatory statements to police were not “knowingly,

intelligently and voluntarily” made and that the trial court erred in denying



2
    18 Pa.C.S.A. §§ 907, 6106, and 6108, respectively.


                                      -2-
J. S67004/16


his motion for a mistrial.      (See “Post Sentence Motion,” 6/11/12 at

¶¶ 4a-4b.)    The trial court denied appellant’s post-sentence motions on

August 31, 2012.

      Thereafter, on September 28, 2012, appellant filed a timely notice of

appeal that was ultimately dismissed by this court for failure to file a brief.

(See per curiam order, 12/4/13.) On April 7, 2014, appellant filed a timely

pro se petition pursuant to the Post Conviction Relief Act, 42 Pa.C.S.A.

§§ 9541-9546 (“PCRA”), requesting that his direct appeal rights be

reinstated. Counsel was appointed and filed an amended PCRA petition on

appellant’s behalf on May 27, 2015.        On July 17, 2015, the trial court

granted appellant’s petition and reinstated appellant’s direct appeal rights

nunc pro tunc.      This timely appeal followed on August 12, 2015.         On

August 13, 2015, the trial court ordered appellant to file a concise statement

of errors complained of on appeal in accordance with Pa.R.A.P. 1925(b).

Appellant timely complied and the trial court issued its Rule 1925(a) opinion

on November 19, 2015.

      On appeal, appellant raises the following issues for our review:

             I.    Is [appellant] entitled to an Arrest of Judgment
                   on the charge of Murder in the Second Degree,
                   Criminal Conspiracy, and all related offenses
                   where the evidence was insufficient to sustain
                   the verdict?

             II.   Is [appellant] entitled to a new trial on all
                   charges where the verdict was not supported
                   by the greater weight of the evidence?



                                     -3-
J. S67004/16


Appellant’s brief at 3.

      Appellant first argues that there was insufficient evidence to sustain

his convictions for second-degree murder, robbery, and criminal conspiracy

because the Commonwealth failed to prove that he “conspired with [Velez]

or anyone else to shoot and kill the victim or even rob the victim[,]” or that

the homicide in question was committed in furtherance of a felony. (Id. at

7.) This claim is meritless.

                  In reviewing the sufficiency of the evidence,
            we must determine whether the evidence admitted
            at trial and all reasonable inferences drawn
            therefrom, viewed in the light most favorable to the
            Commonwealth as verdict winner, is sufficient to
            prove every element of the offense beyond a
            reasonable doubt. As an appellate court, we may
            not re-weigh the evidence and substitute our
            judgment for that of the fact-finder. Any question of
            doubt is for the fact-finder unless the evidence is so
            weak and inconclusive that as a matter of law no
            probability of fact can be drawn from the combined
            circumstances.

Commonwealth v. Thomas, 988 A.2d 669, 670 (Pa.Super. 2009), appeal

denied, 4 A.3d 1054 (Pa. 2010) (citations omitted).

      “A criminal homicide constitutes murder of the second degree when it

is committed while defendant was engaged as a principal or an accomplice in

the perpetration of a felony.”   18 Pa.C.S.A. § 2502(b).    Perpetration of a

felony is defined as “[t]he act of the defendant in engaging in or being an

accomplice in the commission of . . . robbery, rape, or deviate sexual

intercourse by force or threat of force, arson, burglary or kidnapping.” Id.



                                    -4-
J. S67004/16


§ 2502(d).   A person will be found guilty of robbery, a felony of the first

degree, “if, in the course of committing a theft, he . . . inflicts serious bodily

injury upon another[.]” 18 Pa.C.S.A. § 3701(a)(1)(i).

      Criminal conspiracy, in turn, requires the Commonwealth to prove that

appellant “(1) entered into an agreement to commit or aid in an unlawful act

with another person or persons; (2) with a shared criminal intent; and

(3) an   overt   act   was    done      in   furtherance   of    the   conspiracy.”

Commonwealth v. Mitchell, 135 A.3d 1097, 1102 (Pa.Super. 2016); see

also 18 Pa.C.S.A. § 903(a). A conspiratorial agreement can be proven by

circumstantial evidence and “inferred from a variety of circumstances

including, but not limited to, the relation between the parties, knowledge of

and participation in the crime, and the circumstances and conduct of the

parties surrounding the criminal episode.”       Commonwealth v. Feliciano,

67 A.3d 19, 26 (Pa.Super. 2013) (en banc), appeal denied, 81 A.3d 75

(Pa. 2013) (citation and internal quotation marks omitted).

      Viewing    the   evidence    in    the   light   most     favorable   to   the

Commonwealth, the verdict winner, we find that there was ample evidence

for the jury to conclude that appellant was guilty of second-degree murder,

robbery, and criminal conspiracy.       At trial, the Commonwealth introduced

appellant’s August 18, 2010 statement to police, wherein he admitted that

he and several other individuals “put a plan together to rob [the victim]” in

retaliation for the victim cheating him in a drug deal. (Notes of testimony,



                                        -5-
J. S67004/16


5/8/12 at 226-227, 236.) Specifically, appellant’s statement indicated that

on May 4, 2010, he gathered seven individuals in Vernon Park in

Philadelphia and assigned each of them roles to perform in the robbery.

(Id. at 227, 229-230.) Appellant also promised to pay each participant with

the money that they planned to steal from the victim. (Id. at 227.) The

following day, appellant sat in his vehicle and observed one of his co-

conspirators, Velez, approach the victim and attempt to rob him at gunpoint.

(Id. at 231.) During the course of the robbery, the victim made a sudden

movement, and Velez shot him multiple times, killing him.       (Id. at 231,

235.) Thereafter, appellant took $10 and marijuana from the victim as he

lay dying on the ground, drove off with Velez, and met up with several of his

co-conspirators and smoked the marijuana.      (Id. at 235.)   Based on the

foregoing, appellant’s claim that there was insufficient evidence to sustain

his convictions for second-degree murder, robbery, and criminal conspiracy

must fail.

      Appellant also contends that the verdict was against the weight of the

evidence.    (Appellant’s brief at 9-10.)   Pennsylvania Rule of Criminal

Procedure 607 provides, in pertinent part, that a claim that the verdict was

against the weight of the evidence “shall be raised with the trial judge in a

motion for a new trial:    (1) orally, on the record, at any time before

sentencing; (2) by written motion at any time before sentencing; or (3) in a

post-sentence motion.” Pa.R.Crim.P. 607(A). “[T]he purpose of this rule is



                                    -6-
J. S67004/16


to make it clear that a challenge to the weight of the evidence must be

raised with the trial judge or it will be waived.” Commonwealth v. Bryant,

57 A.3d 191, 196 (Pa.Super. 2012) (citation omitted).            The failure to

challenge the weight of the evidence presented at trial in an oral or written

motion prior to sentencing or in a post-sentence motion will result in waiver

of the claim. See Commonwealth v. Bond, 985 A.2d 810, 820 (Pa. 2009),

cert. denied, 562 U.S. 1030 (2010).

     Instantly, appellant failed to file a post-sentence motion raising a

weight of the evidence claim, or point to the place in the record that

indicates he moved for a new trial on weight of the evidence grounds.

Consequently, we find that appellant’s weight claim is waived.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/25/2016




                                    -7-